Citation Nr: 1206398	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether an October 1984 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains clear and unmistakable error (CUE).

2.  Whether an October 1992 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains CUE.

3.  Entitlement to service connection for a back disability, claimed as secondary to the Veteran's right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded Central Office hearings with the undersigned Veterans Law Judge in January 2010 and October 2011.  Transcripts of the hearings have been associated with the claims file.

The July 2010 Board decision indicates that the issues of CUE pertain only to an October 1984 rating decision.  This is in error, as the CUE claims involve both October 1984 and October 1992 RO decisions.

The issue of CUE in an October 1991 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds that this new claim was made in the context of the Veteran's most recent Board hearing.  The Veteran's representative indicated that there was error when the claim for an increased rating was denied, as he did not appear at a VA examination.  The rating decision that denied the Veteran's claim for this reason was dated in October 1991.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an effective date earlier than December 9, 2003, for a 10 percent evaluation for right knee osteoarthritis has also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This new claim was made in the context of the Veteran's most recent Board hearing.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran submitted additional evidence to the Board in December 2011.  Although a waiver of RO adjudication was not submitted with the additional evidence, the Board finds that remand is not necessary for such waiver as the evidence is not relevant to those issues of CUE decided herein, as CUE claims are based on the record as it existed at the time of the decisions being challenged.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1984 and October 1992 rating decisions were consistent with the law and supported by evidence then of record.
2.  There is no undebatable error of fact or law in the October 1984 and October 1992 denials that would change the outcomes regarding the claims for increased ratings for a right knee disability.



CONCLUSION OF LAW

The RO's October 1984 and October 1992 decisions, which denied the Veteran's claim for increased ratings for a right knee disability, were not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Clear and unmistakable error is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In order to find that the October 1984 and October 1992 decisions were clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the decisions were made were such that the only possible conclusion is that an award of increased ratings were due the Veteran.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In an October 1984 rating action, the Veteran was awarded service connection with a 10 percent disability rating under Diagnostic Code 5257 as of his discharge from service on September 26, 1984.

The Veteran has alleged that clear and unmistakable error was made in the October 1984 rating decision because he was not afforded a VA examination but was instead rated based on his service treatment records because he had just been discharged from service.

An October 1992 rating decision confirmed and continued the 10 percent evaluation for the right knee disability.  The Veteran has alleged that clear and unmistakable error was made in that October 1992 rating decision.  Specifically, he indicates that the failure to award a separate rating for arthritis, which was shown in a VA treatment note dated May 10, 1991, constitutes CUE.  The Veteran's date of claim was May 21, 1991.  However, the Board notes in this regard that a September 30, 1992, orthopedic examination of the right knee reflects x-rays that were negative for degenerative joint disease.

The Board finds that the contentions outlined above amount to a dispute over how the evidence was evaluated by the RO, and the weight of probative value attached to the evidence.  Simply to allege that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  
Furthermore, while the Veteran has also contended that due process was denied in failing to provide him a VA examination, "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board also calls attention to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), in which the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.

Thus, in this case, the Board must find that the arguments raised by the Veteran and his representative are insufficient for a finding of CUE.  Indeed, the October 1984 and October 1992 denials were supported by the evidence then of record.  Significantly, the Veteran has not argued that the initial rating was inconsistent with the objective findings shown in his service treatment records.  Rather, he simply felt that he should have been afforded a VA examination following discharge.  Additionally, there is no showing of legal error, and the Veteran has not so contended.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the RO in reaching its decisions or whether due process was followed in providing a VA examination, the Board notes that such disagreement alone is insufficient to constitute CUE.  See Russell, Fugo, supra.  

In conclusion, the Board finds that the correct laws and facts were before the RO in October 1984 and October 1992 and that the decisions were supported by the record and law in existence at that time.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the RO decisions that denied entitlement to increased ratings for a right knee disability.  

As a final matter, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 has not been provided.  However, the case of Livesay v. Principi, 15 Vet. App. 165 (2001) held that the VCAA does not apply to motions for CUE.  


ORDER

An October 1984 RO decision that denied the Veteran's claim for an increased rating for a right knee disability did not contain clear and unmistakable error and the appeal is denied.

An October 1992 RO decision that denied the Veteran's claim for an increased rating for a right knee disability did not contain clear and unmistakable error and the appeal is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is evaluated.  Although VA has indicated that the purpose of the regulation was merely to apply the 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006). 

The Veteran claims that service connection is warranted for his lower back disability because it is related to his service-connected right knee disability.  He contends that he developed the low back disability due to favoring the knee.  The record reflects a diagnosis of lumbosacral strain. 

The Board acknowledges that VA examinations have addressed the Veteran's allegation that his low back disability is associated with his service-connected right knee disability.  The February 2006 examination noted the Veteran had injured his back at work while lifting a metal picture frame. The examiner opined that the lumbar spasm was not caused by the knee condition. 

When examined by the VA in February 2007, the Veteran related that his previous job involved frequent lifting.  He stated that because of his knee condition, he did not use appropriate lifting techniques, and that, as a result, he developed a back disorder.  Based on a review of the record, the examiner concluded the Veteran's lumbosacral strain was more likely than not secondary to inappropriate lifting on the job.  The current back problems were deemed to be work related and were not as likely as not secondary to the knee condition.  The examiner explained that the Veteran did not have any type of altered gait or exhibit abnormal weight bearing.  In an addendum in April 2007, the examiner added that the right knee disability had not increased the severity of the low back disability, again noting the absence of an altered gait or evidence of abnormal weight bearing. 

Contrary to the findings of the VA examiner, the record contains numerous references indicating an antalgic gait.  The initial reference was made the Veteran when seen in a private facility in July 1992.  An antalgic gait was also noted in February 2004 and in January and June 2007.  Additionally, atrophy of the right quadriceps was reported in February 2004 and January 2007, though it was not found in June 2007.  In rendering his February 2007 opinion, the VA examiner failed to note and comment on the numerous references in the record stating that the Veteran had an antalgic gait. 

The Veteran was afforded an additional VA examination in March 2011.  The examiner noted that he had reviewed the claims file.  The VA examiner, a physician with physical medicine and rehabilitation, opined that it was less likely than not that the Veteran's back disability is secondary to his service-connected knee disability, because there was a delay of many years between his original knee injury in 1984 and the description of his back pain beginning in 2003.

Additionally, a March 2011 VA joints examination authored by a physician's assistant indicates that the Veteran's muscular back pain is secondary to the change in gait caused by his knee pain.  However, it does not appear that the physician's assistant had access to the Veteran's claims file when providing this opinion.

The Veteran has additionally submitted an October 2011 private medical statement from a physician's assistant which indicates that it is possible that the Veteran's altered gait may have resulted in muscular pain in the lower back.  

Thus, the Board is compelled to find that the claim must be remanded once again for an additional VA examination.  The examiner must review the claims file and be a physician with an orthopedic specialty.  The examiner must also comment not only on whether the Veteran's back disability is secondary to his service-connected right knee condition but additionally if the back disability has been aggravated by the service-connected right knee condition.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA orthopedic examination with an orthopedic physician to elicit an opinion as to the possible relationship between his low back disability and his service-connected right knee disability.  All necessary tests should be performed.  The examiner is requested to opine whether it is at least as likely as not that the Veteran's low back disability is caused or aggravated (permanent worsening beyond the natural progression) by his service-connected right knee disability.  The examiner should comment on the fact that an antalgic gait has been noted multiple times in the record. 

The rationale for any opinion should be set forth. The claims folder should be made available to the examiner in conjunction with the examination. 

2.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


